McMurray, Presiding Judge,
concurring in part and dissenting in part.
Plaintiff, a six-year-old child, was injured on April 20,1978, when the milk crate upon which she was standing to drink water from a fountain overturned. The fountain was located on the premises of the Madison Elementary School in Dougherty County.
On April 9,1980, plaintiff filed suit by her next friend against the *257Dougherty County School System, the members of the Dougherty County School Board (individually and in their official capacities as members of that board), the superintendent of the Dougherty County School System (individually and in his official capacity), and the principal of the Madison Elementary School (individually and in his official capacity). Plaintiffs complaint alleges negligence on the part of the named defendants in failing to install adequate water fountains at the Madison Elementary School, in failing to properly supervise the means and methods used by small children to gain access to said fountains, in placing the milk crate next to the water fountain, and in failing to supervise plaintiff child at the time of the incident which caused her injuries.
On May 8, 1980, the trial court granted motions filed by the defendants to dismiss plaintiffs complaint in its entirety. Plaintiff brings this appeal from the dismissal of her complaint.
I concur fully with the majority opinion and in the judgment of affirmance in part insofar as the dismissal of the Dougherty County School System and the school officials (board members, superintendent and principal) in their representative capacities, based upon Sheley v. Board of Public Education, 233 Ga. 487 (212 SE2d 627).
But as to the individual defendants (board members, superintendent and principal) it is my firm opinion that we are controlled here by the Supreme Court’s decision in Hennessy v. Webb, 245 Ga. 329, 332 (264 SE2d 878), requiring a complete affirmance of this case with respect to the school officials in their individual capacities as well.
The finding of the trial court that the averments of plaintiffs complaint disclose with certainty that plaintiff would not be entitled to recover under any state of facts that could be shown in support of the claim should be upheld. Harper v. DeFreitas, 117 Ga. App. 236 (1) (160 SE2d 260).
I, therefore, respectfully dissent as to the judgment of reversal in part as to the individual defendants herein as the suit simply does not separate them from their official capacities as agents of the school system.